Title: Thomas Jefferson to William Shirman, 16 April 1814
From: Jefferson, Thomas
To: Shirman, William


          Sir Monticello Apr. 16. 14.
          I have about 80. or 100. perch of stone work to be laid at Poplar Forest in Bedford, 10. miles from Lynchburg; and also from one to two hundred perch to lay at this place; in all of which I should be willing to employ you. the work in Bedford might be done by the perch; but for that here I would rather pay you a reasonable monthly hire, because difficulties & delays in hauling materials sometimes unavoidably occur, which I
			 would rather should be at my own loss, than to have complaints. there is moreover in this neighborhood generally & in the two towns of Charlottesville & Milton, about 3 miles each [for?] from me, abundant employment for a workman in your line, and I have every year some thing considerable to do; so that, if you should like the situation, you might be sure of work enough; there
			 being no stone mason in the neighborhood now.
			 while about my work, you
			 could satisfy yourself as to the prospect; and mr Chisolm, the bearer of this letter, a bricklayer of this neighborhood can give you full information of the subject. he is now on his way to Poplar Forest to do some plaistering and brickwork for me.
			 it is while he will be there that I should want you to do the stone work there. at that place. I shall be there the first or second week in May, and should be glad if you could come there then and let us agree on this subject.
			 in the meantime if you will immediately on the reciept of this write me a line of
			 information whether I may count on seeing you, and contrive it to Nelson court on Monday the 25th instant, my Grandson Thomas J. Randolph will be there, and will bring it to me, if delivered to him. he will be readily found there at court as attending there on the business of the Collectorship of the district. should any accident prevent his being there, if put into the post office there, I may by possibility get it before I set out for Bedford. I am Siryour humble servt
          Th:
            Jefferson
        